United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                       August 7, 2006

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 05-60913
                              Summary Calendar


SANTOS GONZALEZ PEREZ,

                                          Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                          Respondent.

                            --------------------
                   Petition for Review of an Order of the
                        Board of Immigration Appeals
                                (A78 173 832)
                            --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      Petitioner Santos Gonzalez Perez has petitioned for review of

an order of the Bureau of Immigration and Customs Enforcement

(BICE) reinstating his December 28, 2000, expedited removal order.

See   8   U.S.C.    §§   1225(b)(1),   1231(a)(5).      Under    implementing

regulations pertaining to reinstatement proceedings, “the alien is

not entitled to a hearing before an immigration judge.”                  Ojeda-

Terrazas v. Ashcroft, 290 F.3d 292, 296 (5th Cir. 2002)              (citing 8

C.F.R. § 241.8(a)).        “Rather, an INS officer determines (1) the

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
identity of the alien; (2) whether the alien was subject to a prior

order of removal; and (3) whether the alien unlawfully reentered

the United States.”      Id.

     Gonzalez Perez does not dispute that he was subject to an

order of removal issued on December 28, 2000, or that he reentered

the United States on or about February 1, 2001.                  Rather, he argues

that his 2000 expedited order of removal was unlawful because it

was not issued by an immigration judge and, alternatively, that the

expedited order of removal violated due process because it was

issued   despite   his    valid   visa.            He    also    argues   that    the

reinstatement of the removal order violated due process because the

expedited order of removal was not lawfully issued and because

“reinstating an order of removal which asserts that he is removable

on invalid grounds would violate due process.”

     Reinstatement of a previously issued order of removal or

deportation   is   a   final   order,       and,    as   such,    this    court   has

jurisdiction to review the lawfulness of the reinstatement order.

Ojeda-Terrazas, 290 F.3d at 295.             We may not, however, reopen or

review the merits of the 2000 removal order.                    See id.    Gonzalez

Perez is challenging the reinstatement of his 2000 removal order on

the ground that the already-executed removal order is invalid.

Thus, “the crux of his claim constitutes a collateral attack on the

[2000] removal order.” See Ramirez-Molina v. Ziglar, 436 F.3d 508,

514 (5th Cir. 2006).     We may review the validity of an underlying

removal order only when there is a showing of a gross miscarriage

                                        2
of justice in the initial proceedings.    See id.   Even if, in the

context of a petition for review of a reinstatement decision, we

were to consider this collateral challenge to the expedited removal

order, we would not grant review because Gonzalez Perez has failed

to demonstrate a gross miscarriage of justice.         Accordingly,

Gonzalez Perez’s petition for review is

DISMISSED FOR LACK OF JURISDICTION.




                                3